Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-20 are allowed.
The closest prior art, VOHRA et al. (US Pub. 219/02384120), discloses “at least one processing device comprising a processor coupled to a memory; said at least one processing device being configured: to control delivery of input-output operations from a host device to at least one storage system over selected ones of a plurality of paths through a network; to detect initiation of a non-disruptive upgrade of the host device”. 
However, the prior art differs from the present invention because the prior art fails to disclose “responsive to the detected initiation, to identify one or more of the plurality of paths that become temporarily unavailable in conjunction with the non-disruptive upgrade; and to modify path selection in the host device to avoid selecting the identified paths for at least a portion of a time period during which the non-disruptive upgrade is in progress.”.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 15 and 18 identify the distinct features “one processing device being configured: to control delivery of input-output operations from a host device to at least one storage system over selected ones of a plurality of paths through a network; to detect initiation of a non-disruptive upgrade of the host device; responsive to the detected initiation, to identify one or more of the plurality of paths that ", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135